                        UNITED STATES DISTRICT COURT
                                  FOR THE
                             DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,
                                                   3:18-cr-00131-TMB-MMS
                                Plaintiff,
                                                         ORDER ON MOTION TO
                  vs.                                    DISCLOSE GRAND JURY
                                                         PROCEEDINGS [Dkt. 82]
    ANTOINE DAVIS,

                                Defendant.


                                 I.    MOTION PRESENTED

     On December 27, 2019, Defendant Antoine Davis (Davis), through counsel, filed a

Motion to Disclose Grand Jury Proceedings. [Dkt. 82]. Per the Motion, made pursuant to

Fed. R. of Crim. P. 6(e)(3)(E)(ii), Davis seeks an order disclosing the Grand Jury

proceedings in order to determine whether false or misleading testimony was presented to

the Grand Jury and is grounds for a motion to dismiss. [Dkt. 82 at 3]. Should such a

disclosure be ordered, Davis will “move to dismiss the indictment if the record. . . supports

such motion for dismissal.” [Dk. 82 at 4]. On January 24, 2020, the Government filed a

Response in Opposition. 1 [Dkt. 111].


1
  The Government’s Response was filed on January 24, 2020, the extended period of time for the
Government’s response is based on the following procedural occurrences: On December 31, 2019,
the Government filed an unopposed motion requesting an extension of time to file its response.
[Dkt. 88]. This Court denied the Government’s motion without prejudice, pending a motion to
continue trial. [Dkt. 89]. On January 3, 2020, after filing an unopposed motion to continue the trial
in this matter, the Government re-filed its Motion for Extension of Time to File a Response. [Dkt.
91]. This Court granted that motion at Dkt. 93. On January 13, 2020, the Government filed another
U.S. v. Davis, Case No. 3:18-cr-00131-TMB-MMS                                                      1

      Case 3:18-cr-00131-TMB-MMS Document 243 Filed 04/13/21 Page 1 of 6
     For the reasons explained below, Davis’ Motion to Disclose Grand Jury Proceedings

[Dkt. 82] is DENIED.

                                    II.      BACKGROUND

A.      Procedural and Factual Background

     The procedural and factual background of the topic of the alleged “controlled buy” was

extensively reviewed in this Court’s Final Report and Recommendation [Dkt. 237] and will

not be restated here.

B.      Legal and Statutory Basis for Davis’ Motion

     Davis’ Motion to Disclose Grand Jury Proceedings is made pursuant to Fed. R. of

Crim. P. 6(e)(3)(E)(ii) and United States v. Kennedy, 564 F.2d 1329 (9th Cir. 1977).

Specifically, Davis argues that the “knowing presentation of false or misleading testimony

on a material matter before the Grand Jury would be grounds for dismissal of the

Indictment.” [Dkt. 82 at 3].

                                      III.    ANALYSIS

A.      Applicable Law

     Federal Rule of Criminal Procedure 6 permits a court to order disclosure of matters

occurring before a grand jury at the request of a defendant who shows that grounds may

exist to dismiss the indictment because of a matter that occurred before the grand jury. 2 A

party seeking grand jury transcripts must demonstrate “that a particularized need exists that




unopposed motion requesting an extension of time to file its response to Davis’ motion. [Dkt. 99].
This Court granted that motion at Dkt. 101.
2
  Fed. R. Crim. P. 6(e)(3)(E)(ii).
U.S. v. Davis, Case No. 3:18-cr-00131-TMB-MMS                                                   2

      Case 3:18-cr-00131-TMB-MMS Document 243 Filed 04/13/21 Page 2 of 6
outweighs the policy of grand jury secrecy.” 3 Mere speculative assertions of wrongdoing

in a grand jury proceeding are not enough to meet the ‘particularized need’ requirement to

outweigh the policy of grand jury secrecy. 4

    There is a presumption of regularity in grand jury proceedings. 5 Courts find that

misleading assertions made by the government, without more, fall short of the

particularized need requirement. 6 Dismissal is only appropriate “if it is established that the

violation substantially influence[s] the grand jury’s decision to indict, or if there is ‘grave

doubt’ that the decision to indict was free from the substantial influence of such

violations.” 7 Courts are reluctant to unnecessarily lift “the veil of secrecy from the grand

jury” because the grand jury depends on secrecy for proper functioning. 8 The United States

Supreme Court has stated that “if indictments were to be held open to challenge on the

ground that there was inadequate or incompetent evidence before the grand jury, the

resulting delay would be great.” 9

       Under Rule 6(e), the burden of demonstrating that disclosure outweighs the public

interest in secrecy is on the party seeking disclosure. 10

         The United States Supreme Court and the Ninth Circuit have held that the

government does not need to present exculpatory evidence to the grand jury because


3
  United States v Murray, 751 F.2d 1528, 1533 (9th Cir. 1985).
4
  United States v. Ferreboeuf, 632 F.2d 832, 835 (9th Cir. 1980).
5
  United States v. R. Enterprises, Inc., 498 U.S. 292, 300, 111 S. Ct. 722 (1991).
6
  Ferreboeuf, 632 F.2d at 835.
7
  Bank of Nova Scotia v. United States, 487 U.S. 250, 256, 108 S. Ct. 2369 (1988).
8
  Douglas Oil Co. of California v. Petrol Stops Nw., 441 U.S. 211, 218-19, 99 S. Ct. 1667 (1979).
9
  United States v. Kennedy, 564 F.2d 1329 (9th Cir. 1977) (citing Holt v. United States, 218 U.S.
245, 247, 31 S. Ct 2, 4 (1975)).
10
   Douglas Oil Co. v. Petrol Stops Nw., 441 U.S. 211, 213, 99 S. Ct. 1667, 1669 (1979).
U.S. v. Davis, Case No. 3:18-cr-00131-TMB-MMS                                                  3

     Case 3:18-cr-00131-TMB-MMS Document 243 Filed 04/13/21 Page 3 of 6
“requiring the prosecutor to present exculpatory as well as inculpatory evidence would alter

the grand jury’s historical role, transforming it from an accusatory to an adjudicatory

body.” 11 There is no obligation upon the government to present exculpatory evidence in

their possession because it “would be incompatible with this system.” 12

B.      Davis’ Argument

     In Davis’ motion, he relies on Federal Rule of Criminal Procedure 6(e)(3)(E)(ii) and

United States v. Kennedy, 564 F.2d 1329 (9th Cir. 1977). Davis asserts that disclosure is

necessary because there were material misstatements and omissions made by an officer to

the issuing magistrate judge in regard to a search warrant obtained for Davis’ residence.13

Therefore, due to similar testimony presented to the Grand Jury, those omissions are

material. [Dkt. 82 at 3].

     Under Kennedy, Davis argues that the “knowing presentation of false or misleading

testimony on a material matter before the Grand Jury would be grounds for dismissal of

the indictment.” [Dkt. 82 at 3]. However, the Court in Kennedy held, “only in a flagrant

case, and perhaps only where knowing perjury, relating to a material matter, has been

presented to the grand jury should the trial judge dismiss an otherwise valid indictment

returned by an apparently unbiased grand jury.” 14




11
   United States v. Williams, 504 U.S. 36, 51, 112 S. Ct. 1735 (1992).
12
   Id. at 55.
13
   The topic of omissions by the officer to the magistrate judge was extensively discussed in the
Final Report and Recommendation for Davis’ Motion to Suppress. See Dkt. 237.
14
   Kennedy, 564 F.2d at 1332.
U.S. v. Davis, Case No. 3:18-cr-00131-TMB-MMS                                                  4

      Case 3:18-cr-00131-TMB-MMS Document 243 Filed 04/13/21 Page 4 of 6
     Davis has the burden to show that disclosure of grand jury transcripts is appropriate

because he is the party seeking disclosure. 15 Davis argues that the Grand Jury was not

properly informed of circumstances that showed the “controlled buy” was not actually

“controlled,” and thus “undermines the reliability of the ‘controlled buy.’” [Dkt. 82 at 3].

Assuming, arguendo, that the facts concerning the controlled buy are as Davis represents

them, he fails to establish that this omission was a flagrant case or resulted in perjured

testimony being presented to the Grand Jury. 16 Davis instead only contends that it is

“highly likely” that law enforcement did not properly present reliable testimony. How

Davis arrives at this probabilistic conclusion is unclear. Nor is it clear how Davis’ bespoke

standard of “highly likely” equates to flagrancy and known perjury [Dkt. 82 at 3].

     Davis also argues that disclosure is required under Rule 6(e)(3)(E)(ii) due to misleading

statements and omissions made to the Grand Jury. 17 A particularized need is required in

order to outweigh the policy of grand jury secrecy. 18 Davis’ arguments are merely

speculative because they fail to establish that the alleged “controlled buy” substantially

influenced the grand jury’s decision. 19 Mere speculation is not enough to prove the

particularized need requirement for disclosure of transcripts. 20 Davis has also failed to

prove that the omissions of such statements substantially influenced the grand jury’s

decision.


15
   Douglas Oil Co. v. Petrol Stops Nw., 441 U.S. 211, 213, 99 S. Ct. 1667, 1669 (1979).
16
   Kennedy, 564 F.2d at 1332.
17
   Fed. R. Crim. P. 6(e)(3)(E)(ii).
18
   United States v Murray, 751 F.2d 1528, 1533 (9th Cir. 1985).
19
   Bank of Nova Scotia v. United States, 487 U.S. 250, 256, 108 S. Ct. 2369 (1988).
20
   Ferreboef, 632 F.2d at 835.
U.S. v. Davis, Case No. 3:18-cr-00131-TMB-MMS                                               5

      Case 3:18-cr-00131-TMB-MMS Document 243 Filed 04/13/21 Page 5 of 6
     Additionally, courts are reluctant to overturn grand jury indictments. 21 The United

States Supreme Court has repeatedly held that “if indictments were to be held open to

challenge on the ground that there was inadequate or incompetent evidence before the

grand jury, the resulting delay would be great.” 22

                                   IV.     CONCLUSION

     Davis fails to meet the particularized need requirement or to show flagrancy by the

Government in order to warrant disclosure of the grand jury proceedings, THEREFORE

this Court DENIES the Motion to Disclose Grand Jury Proceedings [Dkt. 82], without

prejudice.

     DATED this 13th day of April, 2021, at Anchorage, Alaska.

                                                    s/ Matthew M. Scoble
                                                    U.S. MAGISTRATE JUDGE




21
  Id.
22
  United States v. Kennedy, 564 F.2d 1329 (9th Cir. 1977) (citing Holt v. United States, 218 U.S.
245, 247, 31 S. Ct 2, 4 (1975).
U.S. v. Davis, Case No. 3:18-cr-00131-TMB-MMS                                                  6

      Case 3:18-cr-00131-TMB-MMS Document 243 Filed 04/13/21 Page 6 of 6
